Citation Nr: 1225977	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran's active military service extended from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, in part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The case was previously before the Board in April 2010, when it was remanded for additional development including retrieval of records, examination of the veteran, and a medical opinion.  In February 2012, the case was again remanded to afford the Veteran a hearing which he had recently requested; he subsequently withdrew his hearing request.  


FINDING OF FACT

There is no credible evidence establishing that Peyronie's disease is present, or the result of fault on the part of VA, or not reasonably foreseeable residuals from surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.  



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000, have not been met. 38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated September 2006 satisfied the duty to notify provisions as well as the regulations pertinent to the establishment of effective dates and of the disability ratings.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; private treatment records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

The Veteran claims entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000.  

The Veteran's  claim for compensation is one that is commonly referred to as an "1151" claim.  In general, when a veteran incurs additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that, to establish entitlement to Section 1151 benefits, these factors must be shown:  (1) disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that:  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination, and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

VA medical records reveal that the Veteran required surgical treatment for multiple hydroceles and spermatoceles at a VA medical center (VAMC) in December 1995.  This surgical intervention did not fully treat the Veteran's complaints of scrotal pain.  An April 2000 private medical record indicates continued scrotal pain with fluid collection being found on ultrasound examination.  Accordingly, additional surgery to treat a spermatocele was conducted in May 2000.  June 2000 follow-up VA treatment records indicated that the Veteran was healing well with some slight tenderness.  

A March 2004 VA treatment noted reveals that the Veteran reported that "when he gets an erection his penis deviates off to the left from way down at the base and this creates a problem with sexual intercourse.  He states it feels like there is a defect at the base of the penis on the left.  Suspect this is secondary to scar tissue without any engorgement in that small segment and makes the penis deviate to the left with engorgement of the right side of the corpus."  

In July 2004, a VA urology consultation was conducted.  At this time the Veteran reported right scrotal compartment pain, but did not report any problems with penile deviation with erections as he had in March 2004.  

In January 2005 a VA urology Compensation and Pension examination of the Veteran was conducted with respect to his complaints of residual scrotal pain from his prior surgeries.  At this time he reported some residual scrotal pain.  He did not report any complaints of penile deviation with erections as he had in March 2004.  Physical examination did not indicate the presence of any scar tissue at the base of the penis.  

A January 2006 VA urology note indicates the Veteran sought treatment for "irregular pendant penis with erections."  The Veteran reported that his penis "bends to the left at the base with erections.  Patient states that he has noticed this only over the past two months."  Physical examination revealed "noticeable scar tissue to palpation noted along the left aspect of the corpus cavernosum at the base of the penis."  The diagnosis was Peyronie's disease.  

A July 2006 VA urology note indicated that the residual scar from one of the Veteran's prior surgeries did extend to the base of the penis and there was a plaque noted on the left base of the penis.  The assessment was "Peyronie's disease is at least as likely as not caused by previous hydrocele repair."  This note did not indicate whether there was an element of fault on the part of VA, or whether such Peyronie's disease was not reasonably foreseeable for the nature of the surgery conducted.  

A May 2009 VA outpatient treatment record indicates a diagnosis of Peyronie's disease on the Veteran's computerized problem list, but it is not indicated as a problem for which active treatment was being sought at that time.  An August 2009 VA treatment record indicated recurrence of a right spermatocele with symptoms of right scrotal pain.  

In August 2009, a urology consultation was conducted because the Veteran has complains of right scrotal swelling and pain.  On urology examination the "penis was normal without deformity or Peyronie's plaques."  The impression was right spermatocele.  

In April 2010 another VA Compensation and Pension examination of the Veteran was conducted by a VA physician's assistant.  The Veteran reported "with erection penis is painful and bends approximately 60 degrees.  This has made Veteran's wife not want sexual intercourse due to pain."  Physical examination indicated "pain at base of penis over scar."  The physical findings of the examination did not indicate the presence of any excessive scar tissue or plaques.  The diagnosis was Peyronie's disease.  The medical opinion indicated it was due to the prior VA surgeries.  The rationale given was that the urology specialist stated that the disorder was secondary to the prior VA surgeries in the 2006 treatment notes.  Interestingly, those treatment notes were also made by a physician's assistant, not a urologist.  

In October 2010, the physician's assistant who conducted the April 2010 VA examination was required to issue an addendum to the medical opinion.  This time the physician's assistant stated that the Veteran's Peyronie's disease is due to fault of VA surgery.  The rationale was that the complaints of symptoms of penile deviation were manifest in 2004, four years after surgery, and diagnosed as Peyronie's disease in 2006, six years after surgery, by a urology specialist.  The physician's assistant stated that pain and bending of the penis with an erection "is not an expected outcome" of the Veteran's surgery.  While this medical opinion indicates "fault"  it uses the term as being the cause of the Peyronie's disease.  This medical opinion does not establish such a result was not reasonably foreseeable based on the type of surgery that the Veteran underwent.  The medical opinion also did not in any way indicate that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment.

In April 2011, examination of the Veteran was conducted by a private urologist because of a recent biopsy for prostate cancer.  Again, the Veteran did not report symptoms of Peyronie's disease and the examining urologist again indicated that the penis was normal without deformity or Peyronie's plaques.  

The physician's assistant who performed the April 2010 VA examination was again requested to clarify the medical opinion.  In August 2011, the examiner indicated that the Veteran does not have Peyronie's disease, based on the finding of the urologist in the April 2011 private consultation report.  

Two letters from the Veteran dated December 2012 contain two different assertions.  In the first he indicates that he has Peyronie's disease that caused pain with standing and urination, symptoms not specifically associated with the disorder; which resulted in difficulties with sexual intercourse.  However, the second letter indicates primary complaints of right testicle pain, not Peyronie's disease.  

The Veteran is competent to describe signs and symptoms of disability which he can observe or experience with his five senses, regardless of any specialized training or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is competent to report that his penis bends to the left with erection making sexual intercourse painful and difficult.  However, his reporting of these symptoms has not been consistent.  On multiple urology consultations and examinations, he has not reported any such symptoms even though he had reported them previously.  He first reported such symptoms on VA outpatient treatment in 2004, but then on subsequent VA evaluation in 2006, indicated that the symptoms had only been present for the prior two months.  

The diagnosis of Peyronie's disease, along with a documented physical finding of scar tissue and a plaque at the base of the penis was made on VA evaluation in 2006 by a physician's assistant.  This diagnosis and documentation of physical findings was more than six years after the Veteran's most recent VA surgery.  The April 2010 VA Compensation and Pension examination did not indicate objective physical findings of scar tissue or Peyronie's plaques.  Two examinations by a urologist conducted in 2009 and 2011 indicate that the Veteran's penis is normal without deformity or Peyronie's plaques.  To the extent that the medical opinion expressed in the October 2010 VA examination addendum indicated "fault" on the part of VA, this opinion actually only indicates causation and does not establish such a result was not reasonably foreseeable based on the type of surgery that the Veteran underwent.  The medical opinion also did not in any way indicate that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment.  Moreover, the examiner essentially withdrew all opinions in the August 2011 addendum which indicated that the Veteran did not warrant a diagnosis of Peyronie's Disease based upon the findings of the urologist, a medical doctor.  The existence of a present disability is required for VA compensation purposes.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

Even if a diagnosis of Peyronie's disease is warranted, which is at best questionable based on the objective evidence of record, the record does not support the conclusion that the Veteran developed this disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

There is no credible evidence showing that VA was at fault in causing such, therefore compensation benefits under 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000, is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for Peyronie's disease, claimed as a result of surgery for bilateral hydroceles and spermatoceles at VA facilities in December 1995 and May 2000, are denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


